Exhibit 10.1
SEVERANCE AGREEMENT
          THIS SEVERANCE AGREEMENT (“Agreement”) is made and entered into by and
between Kevin C. O’Boyle (“Executive”) and NuVasive, Inc. (“Employer”), and
inures to the benefit of each of Employer’s current, former and future parents,
subsidiaries, related entities, Executive benefit plans and their fiduciaries,
predecessors, successors, officers, directors, shareholders, agents, attorneys,
Executives and assigns.
RECITALS
     A. Executive has been employed by Employer since January 2003, as its
Executive Vice President and Chief Financial Officer since December 2004.
     B. Executive has agreed to resign his employment, and Employer has agreed
to accept Executive’s resignation, effective upon the earlier of January 4,
2010, and the start date of the employee hired to replace Executive (with
Executive’s last day of employment referred to herein as the “Separation Date”);
provided that, with respect to the provision of services to Employer for
purposes of continued vesting of existing stock options, the Separation Date
shall be no earlier than January 4, 2010. Executive and Employer agree to
jointly announce Executive’s resignation on September 2, 2009, or such other
date designated by Employer, with the stated cause of the resignation being
“personal and family reasons.”
     C. Executive and Employer (collectively, the “Parties”) wish permanently to
resolve any and all actual and/or potential disputes between them, including
disputes arising out of Executive’s employment with Employer or the cessation of
that employment.
          NOW, THEREFORE, for and in consideration of the execution of this
Agreement and the mutual covenants contained in the following paragraphs,
Employer and Executive agree as follows:
     1. No Admission of Liability. The Parties agree that neither this
Agreement, nor performance of the acts required by it, constitute an admission
of liability, culpability, negligence or wrongdoing on the part of anyone, and
will not be construed for any purpose as an admission of liability, culpability,
negligence or wrongdoing by any party and/or by any party’s current, former or
future parents, subsidiaries, related entities, predecessors, successors,
officers, directors, shareholders, agents, employees and assigns.
     2. Separation Benefit. In consideration of the releases granted by
Executive herein, Employer agrees to provide Executive with the following: (a) a
lump sum payment in the amount of seven hundred sixty-five thousand dollars
($765,000.00), less applicable withholdings, payable in equal installments over
the twelve months following the Separation Date (either monthly or upon regular
payroll periods at Employer’s discretion); (b) salary continuation through the
remainder of 2009 even if the Separation Date occurs prior to the end of 2009,
(c) payment of continuation premiums for Executive to maintain coverage for up
to eighteen (18) months (or shorter if Executive receives health benefits from
another employer), beginning January 2010, in the event Executive timely elects
to continue his participation in Employer’s group health insurance plan beyond
the Separation Date, pursuant to the terms of the

 



--------------------------------------------------------------------------------



 



Consolidated Omnibus Budget Reconciliation Act (“COBRA”); and (d) the release
(the “Employer General Release”) at Section 9, below (collectively referred to
herein as the “Separation Benefit”). Executive expressly waives any preexisting
right to a severance benefit, including, without limitation, those rights
granted in the written amendment signed by Executive and Employer on or around
August 5, 2008, as amended to date. Executive acknowledges and agrees that he is
not otherwise entitled to the Separation Benefit.
     3. Wages and Vacation Time Paid. Executive acknowledges that he has been
paid all wages by Employer, through the Effective Date of this Agreement, and
that such receipt has not been conditioned upon the execution of this Agreement.
     4. Protection of Confidential Information. Executive acknowledges that
during the course of his employment, he has had ongoing access and exposure to,
and has obtained knowledge of Confidential Information belonging to Employer.
For purposes of this Agreement, “Confidential Information” means all information
that has actual or potential economic value to Employer from not being generally
known to the public or to other persons who can obtain economic value from its
disclosure or use. Confidential Information includes, among other things, any
and all information disclosed to Executive or known by Executive as a
consequence of his employment with Employer that is not generally available to
the public (unless such information enters the public domain and becomes
available to the public through no fault on Executive’s part), about Employer,
its finances, operations, business programs, officers, directors, partners,
joint ventures, employees, contractors, vendors, suppliers, processes,
procedures manuals, computer programs, sales services, research projects,
product plans and pipelines, data, accounts, billing methods, pricing, profit
margins, sales, statistical data, business methods, systems, plans, internal
affairs, legal affairs, potential or existing reorganization plans, clients,
transactions with clients, lists of clients’ names and addresses, sales and
marketing techniques, any and all information entrusted to Employer by third
parties and any and all information defined as a “Trade Secret” under the
Uniform Trade Secrets Act. Executive represents and warrants that he is in full
compliance with Employer’s Proprietary Information and Inventions Agreement, and
will continue to comply with the terms of that agreement. Executive agrees that
he will not use, or willfully disclose to any Person, at any time, any
Confidential Information (determined as of the Effective Date of this
Agreement), except (a) in the normal course of business on behalf of Employer;
(b) with the prior written consent of Employer; or (c) to the extent necessary
to comply with law or the valid order of a court of competent jurisdiction, in
which event Executive shall notify Employer as promptly as practicable (and, if
possible, prior to making such disclosure). Executive also agrees to use
reasonable efforts to prevent any such prohibited use by any other Person.
     5. Future Cooperation. Executive agrees to cooperate reasonably with
Employer, its successors, and all Employer affiliates (including Employer’s
outside counsel) in connection with the contemplation, prosecution and defense
of all phases of existing, past and future litigation, regulatory or
administrative actions about which Employer reasonably believes Executive may
have knowledge or information. Executive further agrees to make himself
available at mutually convenient times during and outside of regular business
hours as reasonably deemed necessary by the Employer’s counsel. Employer shall
not utilize this Section to require Executive to make himself available to an
extent that it would unreasonably interfere

2



--------------------------------------------------------------------------------



 



with employment responsibilities that he may have, and shall reimburse Executive
for any pre-approved reasonable business travel expenses that he incurs on
Employer’s behalf as a result of this Section, after receipt of appropriate
documentation consistent with Employer’s business expense reimbursement policy.
Executive agrees to appear without the necessity of a subpoena to testify
truthfully in any legal proceedings in which Employer calls him as a witness.
Executive further agrees that he shall not voluntarily provide information to or
otherwise cooperate with any individual or private entity that is contemplating
or pursuing litigation or any type of action or claim against Employer, its
successors or affiliates, or any of their current or former officers, directors,
employees, agents or representatives.
     6. Non-Disparagement; Reference. Executive agrees not to disparage
Employer, its officers, directors, employees, shareholders, and agents, in any
manner likely to be harmful to its or their business, business reputation, or
personal reputation, and Employer agrees to take reasonable steps to ensure that
none of its officers and/or directors disparage Executive, in any manner likely
to be harmful to his business or personal reputation; provided that each Party
may respond accurately and fully to any question, inquiry or request for
information when required by legal process. Employer’s Chief Executive Officer
agrees to provide Executive with a positive reference, for future employment or
board of director opportunities.
     7. Executive’s General Release. In consideration of the benefits provided
under this Agreement, including without limitation the Separation Benefit,
Executive on his own individual behalf and on behalf of his heirs, executors,
administrators, assigns and successors, fully and forever releases and
discharges Employer and each of its current, former and future parents,
subsidiaries, related entities, employee benefit plans and their fiduciaries,
predecessors, successors, officers, directors, shareholders, agents, employees
and assigns (collectively, “Releasees”), with respect to any and all claims,
liabilities and causes of action, of every nature, kind and description, in law,
equity or otherwise, which have arisen, occurred or existed at any time prior to
the signing of this Agreement, arising out of, or in connection with, or
resulting from Executive’s employment with Employer, or the cessation of that
employment.
     8. Waiver of Employment-Related Claims. Executive understands and agrees
that, with the exception of potential employment-related claims identified
below, he is waiving and releasing any and all rights or remedies he may have
had or now has to pursue against Employer or any of the Releasees for any
employment-related causes of action, including without limitation, claims of
wrongful discharge, breach of contract (including, without limitation, stock
option-related contracts and grants), breach of the covenant of good faith and
fair dealing, fraud, violation of public policy, defamation, discrimination,
personal injury, physical injury, emotional distress, claims under Title VII of
the Civil Rights Act of 1964, the Americans With Disabilities Act, the Federal
Rehabilitation Act, the Family and Medical Leave Act, the Health Insurance and
Portability and Accountability Act, the California Fair Employment and Housing
Act, the California Family Rights Act, the Equal Pay Act of 1963, the provisions
of the California Labor Code and any other federal, state or local laws and
regulations relating to employment, conditions of employment (including wage and
hour laws) and/or employment discrimination. Claims not covered by Executive’s
release are (i) claims for unemployment insurance benefits, (ii) claims under
the California Workers’ Compensation Act (Executive represents, however, that he
is not aware of having sustained any work-related

3



--------------------------------------------------------------------------------



 



injuries), (iii) administrative charges before the U.S. Equal Employment
Opportunity Commission (Executive represents, however, that he is not aware of
any factual or legal basis for making any such administrative charge), and
(iv) claims arising out of the breach of this Agreement. Executive expressly
acknowledges that Employer would not enter into this Agreement but for the
representation and warranty that Executive is hereby releasing any and all
claims of any nature whatsoever, known or unknown, whether statutory or at
common law, which Executive now has or could assert directly or indirectly
against any of the Releasees (other than as expressly set forth herein).
     9. Employer’s General Release. In consideration of the benefits provided
under this Agreement, Employer, on behalf of its current, former and future
subsidiaries, related entities, employee benefit plans and their fiduciaries,
predecessors, successors, officers, directors, shareholders, agents, employees
and assigns, fully and forever releases and discharges Executive, his heirs,
executors, administrators, assigns and successors, with respect to any and all
claims, liabilities and causes of action, of every nature, kind and description,
in law, equity or otherwise, which have arisen, occurred or existed at any time
prior to the signing of this Agreement, arising out of, or in connection with,
or resulting from Executive’s employment with Employer, or the cessation of that
employment.
     10. Waiver of Unknown Claims. The Parties expressly waive any and all
statutory and/or common law rights they may have to the effect that a General
Release does not release unknown claims, including any rights under Section 1542
of the Civil Code of the State of California, which states as follows:
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”
The Parties expressly agree and understand that the Releases given by them
pursuant to this Agreement apply to all unknown, unsuspected and unanticipated
claims, liabilities and causes of action which may exist against one another, or
any of the other Releasees.
     11. Consideration/Revocation Period. This Agreement is intended to release
and discharge any claims by Executive under the Age Discrimination and
Employment Act. To satisfy the requirements of the Older Workers’ Benefit
Protection Act, 29 U.S.C. section 626(f), the Parties agree as follows:
          (a) Executive acknowledges that he has read and understands the terms
of this Agreement.
          (b) Executive acknowledges that he has been advised to consult with
independent counsel regarding this Agreement, and that he has received all
counsel necessary to willingly and knowingly enter into this Agreement.
          (c) Executive acknowledges that he has been given twenty-one (21) days
to consider the terms of this Agreement (the “Consideration Period”), has taken
sufficient time to

4



--------------------------------------------------------------------------------



 



consider whether to execute it, and has chosen to enter into this Agreement
knowingly and voluntarily. If Executive does not present an executed copy of
this Agreement to Employer’s General Counsel on or before the expiration of the
Consideration Period, this Agreement and the offer it contains will lapse.
          (d) For seven (7) days following the execution of this Agreement
(should he elect to execute it), Executive may revoke this Agreement by
delivering a written revocation to Employer’s General Counsel. This Agreement
shall not become effective until the eighth (8th) day after Executive executes
and does not revoke it (the “Effective Date”). If Executive either fails to sign
the Agreement during the Consideration Period, or revokes it prior to the
Effective Date, he shall not receive the Separation Benefit described herein.
     12. Severability. The Parties agree that if any provision of the releases
given under this Agreement is found to be unenforceable, it will not affect the
enforceability of the remaining provisions and the courts may enforce all
remaining provisions to the extent permitted by law.
     13. Confidentiality of Settlement. The Parties promise and agree that,
unless compelled by legal process, they will not disclose to others and will
keep confidential both the fact of and the terms of this settlement, including
the Separation Benefit referred to in this Agreement, except that they may
disclose this information to attorneys, accountants and other professional
advisors to whom the disclosure is necessary to accomplish the purposes for
which they have consulted such professional advisors. Executive expressly
promises and agrees that, unless compelled by legal process, he will not
disclose to any present or former Executives of Employer the fact or the terms
of this Agreement.
     14. Integrated Agreement. The Parties represent and warrant that they are
not relying, and have not relied, upon any representations or statements, verbal
or written, made by any other with regard to the facts involved in this
controversy, or their rights (or asserted rights) arising out of their alleged
claims, or the execution and/or terms of this Agreement, except as provided
herein. The Parties acknowledge that this Agreement contains the entire
agreement between the Parties concerning its subject matter, and further
acknowledge and agree that parol evidence shall not be required to interpret the
Parties’ intent. The Parties acknowledge the existence of an Indemnification
Agreement executed between Executive and Employer Dated March 2, 2004, and
further acknowledge that such agreement remains in full force and effect.
     15. Tax Liability/Indemnification. Executive assumes full responsibility
for any and all taxes, interest and/or penalties that may ultimately be assessed
upon the Separation Benefit hereunder. In the event that any taxing authority
seeks to collect taxes, interest and/or penalties from Employer on the
Separation Benefit conveyed to Executive under this Agreement, Executive will
hold Employer harmless from any and all claims for such taxes, interest and/or
penalties and will indemnify Employer against any such claims.
     16. Voluntary Execution. The Parties acknowledge that they have read and
understand this Agreement and that they sign it voluntarily and without
coercion. The Parties further agree that if any of the facts or matters upon
which they relied in signing this Agreement prove to be otherwise, this
Agreement will nonetheless remain in full force and effect.

5



--------------------------------------------------------------------------------



 



     17. Waiver, Amendment and Modification. The Parties agree that no waiver,
amendment or modification of any of the terms of this Agreement shall be
effective unless in writing and signed by all parties affected by the waiver,
amendment or modification. No waiver of any term, condition or default of any
term of this Agreement shall be construed as a waiver of any other term,
condition or default.
     18. Counterparts. This Agreement may be signed in counterparts and said
counterparts shall be treated as though signed as one document.

                Dated: 9/2/09  /s/ Kevin C. O’Boyle       Kevin C. O’Boyle     
      NuVasive, Inc.
    Dated: 9/2/09  /s/ Jason Hannon       By: Jason Hannon      Senior VP,
General Counsel and Secretary     

6